Name: Council Directive 75/107/EEC of 19 December 1974 on the approximation of the laws of the Member States relating to bottles used as measuring containers
 Type: Directive
 Subject Matter: natural and applied sciences;  mechanical engineering;  European Union law
 Date Published: 1975-02-15

 15.2.1975 EN Official Journal of the European Communities L 42/14 COUNCIL DIRECTIVE of 19 December 1974 on the approximation of the laws of the Member States relating to bottles used as measuring containers (75/107/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty setting up the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas in several Member States the manufacture and testing of bottles used as measuring containers are the subject of mandatory regulations which differ from one Member State to another, thereby hindering trade in this type of bottle; whereas such provisions must therefore be approximated; Whereas bottles used as measuring containers must have special metrological characteristics and it is necessary for this purpose to specify the maximum errors permissible in their nominal capacity and to define a reference method for checking such errors; Whereas it is essential that bottles used as measuring containers should, as laid down in the Directive, bear not only an indication of their nominal capacity but also the information required for filling them, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply to containers commonly called bottles, made of glass or any other substance having such rigidity and stability that it offers the same metrological guarantees as glass, when such containers: 1. are stoppered or designed to be stoppered and are intended for the storage, transport or delivery of liquids, 2. have a nominal capacity of between 0.05 litre and five litres inclusive, 3. have metrological characteristics (design characteristics and uniformity of manufacture) such that they can be used as measuring containers, i.e. when they are filled up to a specified level or to a specified percentage of their brim capacity their contents can be measured with sufficient accuracy. These containers shall be called measuring container bottles. Article 2 Only measuring container bottles which meet the requirements of this Directive may be marked with the EEC sign provided for in the third subparagraph of paragraph 5 of Annex I. They shall be subject to metrological control under the conditions specified in the Annexes. Article 3 Member States may not refuse, prohibit or restrict the marketing and use as measuring containers of bottles which satisfy the requirements and tests laid down in this Directive for reasons concerning their volume, the determination of their volume or the methods by which they have been checked. Article 4 1. Member States shall put into force the laws, regulations and administrative provisions needed in order to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the text of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 5 This Directive is addressed to the Member States. Done at Brussels, 19 December 1974. For the Council The President J. P. FOURCADE (1) OJ No C 56, 2. 6. 1972, p. 35. (2) OJ No C 123, 27. 11. 1972, p. 7. ANNEX I 1. Measuring container bottles shall be characterized by the following capacities which are always specified for a temperature of 20oC: 1.1. the nominal capacity Vn is the volume which is marked on the bottle; it is the volume of liquid which the latter is deemed to contain when it is filled in the conditions of use for which it is intended; 1.2. the brim capacity of a bottle is the volume of liquid it contains when filled to the brim; 1.3. the actual capacity of a bottle is the volume of liquid it in fact contains when it is filled exactly under the conditions corresponding theoretically to the nominal capacity; 2. There are two methods of filling measuring container bottles: (1) to a constant level, (2) to a constant vacuity. The distance between the theoretical filling level for the nominal capacity and the brim level and the difference between the brim capacity and the nominal capacity, known as the volume of expansion or vacuity, shall be perceptibly constant for all bottles of the same type, that is, for all bottles made to the same design. 3. In order to make it possible, allowing for the usual uncertainties in filling, to measure the volume of the contents of measuring container bottles with sufficient accuracy, and in particular with the accuracy required by the Directives on prepackages, the maximum permissible errors (positive or negative) in the capacity of a measuring bottle container, i.e. the greatest differences permitted (positive or negative) at a temperature of 20oC and under the control conditions laid down in Annex II, between the actual capacity and the nominal capacity Vn shall be in accordance with the following table: Nominal capacity Vn in millilitres Maximum permissible errors as a % of Vn in millilitres from 50 to 100  3 from 100 to 200 3  from 200 to 300  6 from 300 to 500 2  from 500 to 1 000  10 from 1 000 to 5 000 1  The maximum permissible error in the brim capacity shall be the same as the maximum permissible error in the corresponding nominal capacity. The systematic exploitation of tolerances shall be prohibited. 4. In practice, the actual capacity of a measuring container bottle shall be checked by determining the quantity of water at 20oC which the bottle actually contains when filled to the level theoretically corresponding to the nominal capacity. It may also be checked indirectly by a method of equivalent accuracy. 5. Every manufacturer of measuring container bottles shall submit for the approval of the competent department a mark by which he can be identified. When this department has given its approval, it shall inform the competent departments of the other Member States and the Commission thereof within one month. The manufacturer shall, on his own responsibility, affix the sign 3 (reversed epsilon) referred to in Article 6 of Council Directive No 71/316/EEC (1) of 26 July 1971 relating to common provisions for both measuring instruments and methods of metrological control, as last amended by the Act (2) concerning the conditions of accession and the adjustments to the Treaties, certifying that the bottle meets the requirements of this Directive and of its Annexes. However, the date, origin and reference number provided for in Annex I, subsection 6.3 to the same Directive shall not be required. This sign shall be at least 3 mm high. 6. The competent departments of the Member States shall check that the measuring container bottles comply with the provisions of this Directive by sampling at the place of manufacture or, if this is not practicable, on the premises of the importer or his agent established in the Community. This statistical sampling check shall be carried out in accordance with the accepted methods of quality acceptance inspection. Its effectiveness shall be comparable to that of the reference method specified in Annex II. 7. This Directive shall not preclude any checks that may be carried out by the competent departments of the Member States in the course of trade. 8. A measuring container bottle shall bear the following indelible, easily legible and visible indications: 8.1. on its side, on the bottom rim or on the bottom: 8.1.1. an indication of its nominal capacity in litres, centilitres or millilitres in figures at least 6 mm high, if the nominal capacity is greater than 100 cl, 4 mm high if it is from 100 cl down to but not including 20 cl and 3 mm high if it is not more than 20 cl, followed by the symbol for the unit of measurement used or, where appropriate, by the name of the unit in accordance with the provisions of Council Directive No 71/354/EEC (3) of 18 October 1971 on the approximation of the laws of the Member States relating to units of measurement, as amended by the Act concerning the conditions of accession and the adjustments to the Treaties; 8.1.2. the manufacturer's identifying mark prescribed in the first paragraph of Section 5; 8.1.3. the sign prescribed in the third paragraph of Section 5; 8.2. On the bottom or on the bottom rim, in such a manner as to avoid confusion with the previous indication, in figures of the same minimum height as those expressing the corresponding nominal capacity, according to the method or methods of filling for which the bottle is intended: 8.2.1. an indication of the brim capacity expressed in centilitres and not followed by the symbol cl, 8.2.2. and/or an indication of the distance in millimetres from the brim level to the filling level corresponding to the nominal capacity, followed by the symbol mm. Other indications may appear on the bottle provided they do not give rise to confusion with the compulsory indications. (1) OJ No L 202, 6. 9. 1971, p. 1. (2) OJ No L 73, 27. 3. 1972, p. 14. (3) OJ No L 243, 29. 10. 1971, p. 29. ANNEX II This Annex lays down the procedures for the statistical checking of measuring container bottles in order to meet the requirements of Article 2 of the Directive and of Section 6 of Annex I. 1. METHOD OF SAMPLING A sample of measuring container bottles of the same design and the same manufacture shall be drawn from a batch corresponding, in principle, to an hour's production. If the result of the check on a batch corresponding to an hour's production is not satisfactory, a second test can be carried out, based either on another sample from a batch corresponding to a longer period of production or, where production has been subject to a check recognized by the competent departments of the Member State, on the results recorded on the manufacturers' check-cards. The number of measuring container bottles constituting the sample shall be 35 or 40, depending on which of the two methods of applying the results, detailed in Section 3 below, has been chosen by each Member State. 2. MEASURING THE CAPACITY OF THE MEASURING CONTAINER BOTTLES CONSTITUTING THE SAMPLE The measuring container bottles shall be weighed empty. They shall be filled with water at 20oC of a know density, up to the filling level appropriate to the method of checking used. They shall then be weighed in full. The check shall be carried out by means of a legal measuring instrument, suitable for effecting the necessary operations. Error in measuring the capacity shall not be great er than one-fifth of the maximum permissible error corresponding to the nominal capacity of the measuring container bottle. 3. APPLICATION OF THE RESULTS 3.1. Use of the standard deviation method The number of measuring container bottles in the sample is 35. 3.1.1. Calculate as follows (see 3.1.4.): 3.1.1.1. the average of the actual capacities xi of the bottles in the sample, 3.1.1.2. estimated standard deviation s of the actual capacities xi of the bottles in the batch. 3.1.2. Calculate as follows: 3.1.2.1. The upper limit Ts: the sum of the indicated capacity (see Annex I, Section 8) and of the maximum permissible error corresponding to this capacity. 3.1.2.2. The lower limit Ti: the difference between the indicated capacity (see Annex I, Section 8) and the maximum permissible error corresponding to this capacity. 3.1.3. Acceptance criteria: The batch shall be declared to comply with the Directive if the numbers and s verify simultaneously the following three inequations: where k = 1Ã 57 and F = 0Ã 266 3.1.4. Calculation of the mean value and the estimated standard deviation s of the batch.Calculate as follows:  the sum of the 35 actual capacity measurements x = Ã £xi  the mean value of the 35 measurements  the sum of the squares of the 35 measurements Ã £xi 2  the square of the sum of the 35 measurements (Ã £xi)2, then  the corrected sum:  the estimated variance Hence the estimated standard deviation: 3.2. Use of the average range method The number of measuring container bottles in the sample is 40. 3.2.1. Calculate as follows (see 3.2.4): 3.2.1.1. the average of the actual capacities x of the bottles in the sample, 3.2.1.2. the average range of the actual capacities xi of the bottles in the sample. 3.2.2. Calculate as follows: 3.2.2.1. the upper limit Ts the sum of the indicated capacity (see Annex I, Section 8) and the maximum permissible error corresponding to this capacity, 3.2.2.2. the lower limit Ti: difference between the indicated capacity (see Annex I, Section 8) and the maximum permissible error corresponding to this capacity. 3.2.3. Acceptance criterion: The batch shall be declared to comply with the Directive if the numbers and verify simultaneously the following three inequations: where k' = 0Ã 668, and F' = 0Ã 628. 3.2.4. Calculation of the mean value and of the average range of of the 40 measuring container bottles in the sample. 3.2.4.1. to obtain , calculate as follows:  the sum of the 40 actual capacity measurements xi: Ã £ xi  the mean value of these 40 measurements: 3.2.4.2. To obtain Divide the sample, in chronological order of selection, into eight sub-samples of five measuring container bottles each. Calculate as follows:  the range of each of the sub-samples, i.e. the difference between the actual capacity of the largest and the smallest of the five bottles in the sub-sample; eight ranges are thus obtained: R1; R2; ... R8  the sum of the ranges of the eight sub-samples: Ã £ Ri = R1 + + ... + R8 The average range is therefore: